State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    519543
________________________________

In the Matter of GARY WILLIAMS,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

SORC BOGDAN, as Hearing
   Officer, et al.,
                    Respondents.
________________________________


Calendar Date:   February 24, 2015

Before:   Peters, P.J., Lahtinen, Lynch and Devine, JJ.

                             __________


     Gary Williams, Collins, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Peters, P.J., Lahtinen, Lynch and Devine, JJ., concur.
                              -2-                  519543

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court